Case 0:20-cv-62382-AOV Document 15 Entered on FLSD Docket 01/27/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-cv-62382-Valle

                                            [Consent Case]

  LUIS ALBERTO NEGRON,

                 Plaintiff,
  v.

  DOUGHBOYS OF SOUTH FLORIDA, INC.,
  RANDY GREENFIELD,

              Defendants.
  __________________________________/

                                    NOTICE OF SETTLEMENT

         Plaintiff, LUIS ALBERTO NEGRON, by and through the undersigned counsel, hereby

  notifies the Court that the parties have reached a settlement and are in the process of finalizing the

  written settlement agreement.

                                                 Respectfully submitted,

                                                 Koz Law, P.A.
                                                 320 S.E. 9th Street
                                                 Fort Lauderdale, Florida 33316
                                                 Phone: (786) 924-9929
                                                 Fax: (786) 358-6071
                                                 Email: ekoz@kozlawfirm.com




                                                 Elliot Kozolchyk, Esq.
                                                 Bar No.: 74791
Case 0:20-cv-62382-AOV Document 15 Entered on FLSD Docket 01/27/2021 Page 2 of 2




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  on January 27, 2021 with the Clerk of Court using CM/ECF along with having served all counsel
  of record or pro se parties identified on the service list incorporated herein in the manner specified,
  either via transmission of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counsel or parties not authorized to receive electronically Notice of Electronic
  Filing.




                                                 Elliot Kozolchyk, Esq.

                                            SERVICE LIST

  Mark J. Berkowitz, Esq.
  Mark J. Berkowitz, P.A.
  110 SE 6th St Ste 1700
  Fort Lauderdale, FL 33301-5047
  Tel: (954) 527-0570
  Fax: (954) 281-5881
  Email: labor@markjberkowitz.com

  Counsel for Defendants
